Citation Nr: 0412787	
Decision Date: 05/18/04    Archive Date: 05/25/04

DOCKET NO.  02-20 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from December 1966 to December 
1969.

This appeal arises from a March 2001 rating decision of the 
St. Petersburg, Florida Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran is precluded from performing all forms of 
substantially gainful employment as a result of his service 
connected disabilities.


CONCLUSION OF LAW

The criteria for the assignment of a total disability rating 
based on individual unemployability due to service connected 
disabilities have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.19 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

On VA psychiatric examination in March 2000, the veteran 
reported suffering from constant flashbacks and repeated 
nightmares.  The diagnosis was post-traumatic stress disorder 
(PTSD).  A Global Assessment of Functioning (GAF) score of 50 
was assigned.

On VA orthopedic examination in March 2000, the diagnosis was 
chronic low back pain secondary to osteoarthritis that 
started during service.  Resulting weakness and fatigue were 
moderate in nature.  Low back pain occurred only with 
activity.  

VA low back x-rays in March 2001 showed the presence of mild 
degenerative changes.  

On VA orthopedic examination in April 2001, the veteran 
complained of constant pain, weakness, stiffness, 
fatigability and a lack of endurance due to his low back 
disability.  He was unable to lift heavy objects or exert 
himself for extended periods of time.  It was opined that 
arthritis of the low back was as likely as not accelerated by 
his injury in service.  

On VA psychiatric examination in March 2001, the veteran 
complained of frequent intrusive thoughts, he experienced 
nightmares and flashbacks, he tried to avoid social 
interaction, and he suffered from insomnia, irritability, 
decreased concentration and an exaggerated startle reflex.  
The diagnoses were PTSD and alcohol dependence.  A GAF score 
of 50 was provided.  The examiner noted that the veteran 
appeared to be suffering from ongoing symptoms of PTSD and 
alcoholism.  It was opined that the veteran was unemployable 
due to a combination of factors to include his physical 
health, PTSD and alcoholism.  

An April 2001 Vet Center report indicates that the veteran 
reported that he felt nervous around other people, that he 
did not trust anyone and that he was easily provoked.  He 
further reported that he was unable to work due to his nerves 
and an inability to tolerate stress.  The veteran was 
receiving ongoing psychiatric treatment at the VA and he was 
taking medications for his nerves.  It was noted that the 
veteran was anxious, irritable, distrustful and suspicious.  
The veteran had pressured speech and tended to ramble.  It 
was suspected that the veteran had considerable difficulty 
dealing with others and it was felt that he would function 
poorly in a work setting.  

An April 2001 statement from the veteran's landlord indicates 
that the veteran did not trust anyone and he believed people 
were out to get him.  At times when the veteran suffered from 
flashbacks, he would become violent and have to leave the 
house.  He suffered from insomnia.

A May 2001 Vet Center statement shows that the veteran had 
been receiving counseling for PTSD.  The veteran was 
suffering from many of the symptoms associated with PTSD to 
include frequent and intrusive memories, nightmares and 
flashbacks, hypervigilance, a sense of grief, excessive 
anxiety with panic attacks, chronic guilt, and ideas of a 
foreshortened future.  It was further noted that the veteran 
suffered from chronic depression and was highly suspicious 
and distrustful of others.  The veteran had been unable to 
sustain gainful employment due to low tolerance to stress, an 
inability to get along with others, excessive social anxiety 
and poor work performance resulting from PTSD symptoms.  The 
veteran was also isolated socially.  

The veteran testified in December 2003 that he earned a GED 
equivalency while he was in the service; that he took a 
training course as a barber and worked as a barber for 17 
years; that he suffered from alcoholism; that he was unable 
to lift heavy objects or perform manual labor due to his low 
back disability; that he suffered from insomnia; and that he 
was unable to get along with people.


Analysis

Total disability is considered to exist when there is any 
impairment, which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1) (2003).  Total ratings 
are authorized for any disability or combination of 
disabilities for which the VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent 
evaluation.  38 C.F.R. § 3.340(a)(2) (2003).

The law also provides that a total disability rating based on 
individual unemployability due to service-connected 
disability may be assigned where the veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities with at least one disability rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16 (2003).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a) 
(2003).  Factors to be considered are the veteran's education 
and employment history and loss of use of work-related 
functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 
326, 330, 332 (1991).

Individual unemployability must be determined without regard 
to any non-service connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a) (2003); see 38 C.F.R. § 
4.19 (2003) (age is not a factor in evaluating service-
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

It is the policy of the VA, however, that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service- connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2003).  
Where the veteran fails to meet the applicable percentage 
standards enunciated in 38 C.F.R. § 4.16(a), an extra-
schedular rating is for consideration where the veteran is 
unemployable due to service-connected disability.  38 C.F.R. 
§ 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  
Thus, the Board must evaluate whether there are circumstances 
in the veteran's case, apart from any non-service-connected 
conditions and advancing age, which would justify a total 
rating, based on unemployability.  Van Hoose, 4 Vet. App. at 
363.

The veteran is service connected for post-traumatic stress 
disorder (PTSD), evaluated as 70 percent disabling; and for 
low back strain, evaluated as 20 percent disabling.  The 
veteran has an eighth grade education and he earned a GED 
while in the military.  The veteran completed a training 
course to become a barber.  He has not received any 
additional training or education during his lifetime.  The 
record shows that the veteran worked as a barber until 1983.  
He has not worked since that time in substantially gainful 
employment as defined in the regulations.  

The veteran's service-connected disability rating of 70 
percent for PTSD and 20 percent for low back strain clearly 
satisfies the threshold criteria for a TDIU rating under 38 
C.F.R. § 4.16(a).  Moreover, upon review of the claims file, 
and after resolving all reasonable doubt in the veteran's 
favor, the Board finds that the evidence supports the 
assignment of TDIU benefits.  

The evidence shows that the veteran suffers from low back 
pain with some weakness, stiffness and fatigability.  As a 
result, the veteran is unable to lift heavy objects or exert 
himself for extended periods of time.  The veteran's service 
connected low back disability, although limiting his 
employability, does not play a significant role in 
determining the outcome of the veteran's claim for TDIU 
benefits.

Conversely, the veteran's inability to work is largely the 
result of continuing symptoms relating to PTSD.  These 
symptoms have continued despite the fact that the veteran 
receives ongoing VA outpatient medical treatment and the 
administration of medications.    

VA treatment notations and reports of VA psychiatric 
examinations show that the veteran suffers from flashbacks, 
nightmares, insomnia, irritability, decreased concentration 
and an exaggerated startle reflex.  VA examiners in March 
2000 and March 2001 assigned GAF scores of 50 which represent 
an individual who has serious symptoms as well as an 
individual who would be unable to keep a job.  

A May 2001 Vet Center report shows that the veteran had been 
receiving counseling for PTSD symptoms.  It was further 
stressed that the veteran suffered from chronic depression 
and that he was highly suspicious of and distrustful of 
others.  As a result, it was felt that the veteran had been 
unable to sustain gainful employment due to his PTSD 
symptomatology.  Of record are numerous VA outpatient 
treatment records that corroborate the level of disability 
resulting from the veteran's PTSD as has been shown in 
reports of VA examinations and the Vet Center reports.  

Although the veteran was employed until the early 1980s as a 
barber, he has not worked since that time in any consistent 
manner other than performing occasional odd jobs.  The 
veteran does not have any additional training and his 
educational level is limiting.  At times, the file reflects a 
point of contention as to the degree of disability stemming 
from the service connected PTSD versus the degree of 
disability stemming from the non-service connected 
alcoholism.  The Board, however, in the context of this 
appeal is unable to disassociate the level of disability 
stemming from PTSD as opposed to alcoholism.  It must be 
stressed that the chronic and debilitating nature of the 
veteran's PTSD symptoms, as painted by VA health care 
professionals, leads the Board to conclude that the evidence 
supports the instant claim.  Accordingly, after reviewing the 
clinical record and resolving any remaining reasonable doubt 
in the veteran's favor, the Board finds that the veteran is 
precluded from performing all forms of substantially gainful 
employment due to his service connected psychiatric 
disability.  

The Board acknowledges that the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), was enacted during the 
pendency of the veteran's appeal.  The Act imposed certain 
notification requirements and clarified VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
In this regard, the Board notes that the instant claim of 
entitlement to a total disability rating based on individual 
unemployabilty due to service connected disability is being 
granted in full.  Consequently, as the Board is issuing a 
favorable determination in this case, a determination as to 
whether the provisions of the VCAA have been complied with 
has been rendered immaterial.


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities is 
granted, subject to the law and regulations governing the 
award of monetary benefits.  


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



